Name: Commission Regulation (EC) No 2626/95 of 10 November 1995 amending Regulation (EEC) No 1014/90 laying down detailed implementing rules on the definition, description and presentation of spirit drinks
 Type: Regulation
 Subject Matter: marketing;  consumption;  energy policy;  beverages and sugar
 Date Published: nan

 Avis juridique important|31995R2626Commission Regulation (EC) No 2626/95 of 10 November 1995 amending Regulation (EEC) No 1014/90 laying down detailed implementing rules on the definition, description and presentation of spirit drinks Official Journal L 269 , 11/11/1995 P. 0005 - 0006COMMISSION REGULATION (EC) No 2626/95 of 10 November 1995 amending Regulation (EEC) No 1014/90 laying down detailed implementing rules on the definition, description and presentation of spirit drinksTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1576/89 of 29 May 1989 laying down general rules on the definition, description and presentation of spirit drinks (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Articles 1 (4) (i) (1) (b) and 15 thereof, Whereas Article 6 of Commission Regulation (EEC) No 1014/90 of 24 April 1990 laying down detailed implementing rules on the definition, description and presentation of spirit drinks (2), as last amended by Regulation (EC) No 1712/95 (3), raised the maximum methyl alcohol content of certain fruit spirits to 1 500 grams per hectolitre of alcohol at 100 % volume, subject to an evaluation of the application of this provision by the Commission on the basis of an in-depth study on whether the maximum methyl alcohol content can be reduced; Whereas the study carried out by the Commission demonstrates that it is possible to reduce the maximum methyl alcohol content to levels similar to those laid down for fruit spirits in Regulation (EEC) No 1576/89 although such a reduction would be difficult, particularly for small distilleries which do not have adequate technical and financial resources to comply quickly with a maximum limit fixed at a lower level; whereas it would be advisable for health reasons to reduce the methyl alcohol content of all fruit spirits to the lowest possible levels; whereas it is therefore proposed to introduce gradually and in stages a new maximum limit for the methyl alcohol content of the fruit spirits listed in Article 6 of Regulation (EEC) No 1014/90; Whereas transitional measures are necessary in order to permit the sale of products bottled before the entry into force of the new maximum methyl alcohol content; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Implementation Committee for Spirit Drinks, HAS ADOPTED THIS REGULATION: Article 1 Article 6 of Regulation (EEC) No 1014/90 is amended as follows: 1. Paragraph 2 is replaced by the following: '2. The maximum methyl alcohol content of fruit spirits derived from the fruits listed in paragraph 1 shall be: - 1 350 grams per hectolitre of alcohol at 100 % volume, from 1 January 1998, and - 1 200 grams per hectolitre of alcohol at 100 % volume from 1 January 2000, with the exception of that derived from Williams pears (Pyrus communis Williams).` 2. The following paragraph 3 is added: '3. Community and imported products referred to in paragraph 1, bottled, as the case may be, before 1 January 1998 or 1 January 2000, which comply with the rules on methyl alcohol content in force before those dates may be held for sale, released into circulation and exported.` Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 November 1995. For the Commission Franz FISCHLER Member of the Commission